Citation Nr: 1725176	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-11 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for hypertension, to include as secondary to his service-connected disabilities.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 9, 2012.

4.  Entitlement to a disability rating in excess of 70 percent for PTSD from October 9, 2012.  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney
ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2011, March 2012, July 2013, and April 2014 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his January 2015 VA Form 9 appealing the issues of entitlement to an increased rating for PTSD and to a TDIU, the Veteran requested a video hearing before the Board.  However, subsequently, the Veteran's attorney submitted multiple requests for a hearing before a Decision Review Officer (DRO) at the RO.  Consequently, in December 2016, the Board remanded the case back to the RO to schedule a DRO hearing.  The hearing was scheduled for February 23, 2017, at the San Diego RO, and notice of the hearing date and place was provided to both the Veteran and his attorney.  However, the Veteran did not report for the hearing, and no request for postponement was received prior to the hearing date; nor has the Veteran offered good cause as to why he failed to report for the hearing.  The Board acknowledges the March 2017 letter from the Veteran's attorney requesting that a Board video hearing be scheduled.  However, the Veteran has already been given the opportunity to have a hearing.  Therefore, the Board will proceed with appellate review.   

The issues of entitlement to service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was presumptively exposed to herbicides during active service, but does not have ischemic heart disease.  

2.  Throughout the initial rating period on appeal, the Veteran's PTSD has been productive of significant, but not total, occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no more, for PTSD have been met for the initial rating period prior to October 9, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met for any part of the rating period from October 9, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Ischemic Heart Disease

The Veteran contends that he has ischemic heart disease as a result of herbicide exposure while stationed in Korea.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

With respect to service connection based on herbicide exposure, VA laws and regulation provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including ischemic heart disease, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Department of Defense (DoD) has also identified specific units it has cited that served in areas along the DMZ in Korea where herbicides were used between April 1968 and August 1971.  38 C.F.R. § 3.307(a)(6)(iv).  VA's Adjudication Procedure Manual, M21-1MR, contains a list of a number of Battalions of Infantry, Cavalry, Armor, and Artillery Divisions identified as specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and August 1971.  If a veteran alleges service along the DMZ in Korea, and was assigned to one of the cited units during this period, then that veteran's exposure to herbicides on a factual basis is conceded.  Id.  Once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

In this case, the Veteran's service personnel records show that he served in the First Battalion, 17th Infantry in Korea from April 1968 to June 1969.  As this is one of the units determined by DoD to have served in an area where herbicides were used, herbicide exposure is conceded, and the presumptive regulations for ischemic heart disease apply to this case.    

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have ischemic heart disease.

Service treatment records are entirely negative for any cardiovascular signs, symptoms, reports, treatment, or diagnoses.  At the May 1969 separation examination, the Veteran checked "no" next to shortness of breath, pain or pressure in chest, and palpitation or pounding heart on his Report of Medical History.  Clinical evaluation of the heart and vascular system were marked normal, and a chest x-ray was also within normal limits.  

Following separation from service, in June 2002, the Veteran established care at a VA medical facility and denied any history of angina, chest pain, palpitations, or cardiovascular disease.  Examination of the heart revealed regular rate and rhythm with an occasional skipped beat, but no murmur.  The clinician ordered an exercise treadmill test, which was negative according to an August 2002 note; thus, no treatment was recommended or provided.

In February 2003, the Veteran underwent another treadmill test as part of a pre-surgical work-up for a septoplasty, and that test was also normal.

In April 2005, the Veteran denied chest pain, palpitations, syncope, orthopnea, paroxysmal nocturnal dyspnea, and peripheral edema.  Examination of the heart revealed regular rate and rhythm with no murmur, gallops, or rubs.  

In April 2007, the Veteran was hospitalized for several days for exertional chest pain and shortness of breath.  He had been initially treated as an outpatient by his primary care physician for suspected bronchitis, but his symptoms did not change with antibiotics and inhalers.  Apparently, he reported experiencing similar symptoms with an earlier myocardial infarction, but there is no other documentation of him having ever experiencing or being diagnosed with a myocardial infarction.  The doctors noted that he had EKG abnormalities that were suggestive of possible ischemia, and that there was some evidence of fluid overload on examination as well.  However, an echocardiogram to evaluate left ventricular function was normal, and it was concluded that his symptoms were not attributable to any cardiovascular disorder.  He was discharged with a diagnosis of an exacerbation of chronic obstructive pulmonary disease.

In July 2007, he had a chest x-ray for emphysema and bronchitis-like symptoms which revealed that the heart size was stable and not enlarged when compared to a prior April 2007 study.

At an October 2009 VA examination for diabetes, the examiner concluded that the Veteran did not have any complications of diabetes, including coronary artery disease, peripheral vascular disease, or cerebrovascular accident.

In November 2010, the Veteran underwent another exercise treadmill test due to his symptoms of dyspnea on exertion and cardiac risk factors.  He reported that, several years prior, he had noticed dyspnea on exertion, such as yard work and working on cars, and occasional chest pain, although he denied experiencing any chest pain lately.  The exercise treadmill test was non-diagnostic, and the physician recommended a cardiac ultrasound and pharmacologic stress test or coronary CT.

In February 2011, the Veteran underwent a myocardial perfusion scintigraphy as part of a work-up for abdominal surgery.  The test revealed no evidence of prior myocardial scarring, no significant reversible perfusion abnormality to suggest inducible coronary insufficiency, and normal left ventricular function with a calculated ejection fraction of 67 percent.

A June 2013 VA treatment note indicates no signs of congestive heart failure.

In December 2014, the Veteran was afforded a VA examination to determine whether or not he has ischemic heart disease.  He denied myocardial infarction and cardiac surgeries.  He stated he was unsure about coronary artery disease, but he described an elevation of blood pressure with exercise, manifested by flushing, racing pulse, and light-headedness/dizziness.  The VA examiner diagnosed intermittent premature ventricular contractions (PVC) identified via EKG, but stated that this did not fall within the generally accepted medical definition of ischemic heart disease.  The examiner also ruled out myocardial infarction, congestive heart failure, heart valve conditions, infectious heart conditions, and pericardial adhesions.  A chest x-ray revealed a normal cardiovascular silhouette.  An interview-based METs test revealed a METs level of 1 to 3, which the examiner stated was due to multiple factors, including his non-cardiac medical conditions of peripheral vascular disease and an abdominal aortic aneurysm.  The examiner concluded that there was no evidence of ischemic heart disease at any point in time.      

In sum, the overwhelming preponderance of the evidence demonstrates no current ischemic heart disease.  The Board acknowledges the diagnosis of intermittent arrhythmias.  However, no underlying cardiovascular disability has been identified upon further work-up for these arrhythmias, nor have these arrhythmias, first reported and identified in 2002, many decades after service separation, been attributed to active service.  In regard to the coronary artery disease mentioned in the October 2009 VA examination for diabetes, the December 2014 VA examination ruled out the presence of any kind of ischemic heart disease.

Regarding the Veteran's statements that he has ischemic heart disease, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide his lay description of symptoms, such as chest pain or shortness of breath, he is not competent to determine whether these symptoms constitute a residual disability of an event that occurred during active service (e.g., herbicide exposure).  Such a diagnosis and finding of medical etiology requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Without a showing of a current disability, the claim for service connection must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current disability, as is the case here, that holding would not apply.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for ischemic heart disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
Initial Disability Rating for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also as above, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.	 
       
In a March 2012 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating.  In October 2012, the Veteran requested a higher rating for his service-connected PTSD; this was interpreted as a claim for an increased rating rather than a notice of disagreement.  However, he was afforded a VA examination in November 2012 to evaluate the severity of his PTSD, which constitutes new and material evidence received within one year of the March 2012 rating decision.  See 38 C.F.R. § 3.156(b).  Therefore, the March 2012 rating decision did not become final.  In a July 2013 rating decision, the RO granted a higher 70 percent disability rating, effective from October 9, 2012.  

The Veteran contends that he is entitled to a 100 percent disability rating because he avers he has several symptoms that are listed in the 100 percent rating category.  He does not identify these symptoms.  

The Veteran's PTSD has been evaluated under Diagnostic Code 9411, found in 38 C.F.R. § 4.130.  Under the general formula for rating mental disorders, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. At 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's psychiatric disability resulted in deficiencies in most areas prior to October 9, 2012.  Resolving reasonable doubt in his favor, the Board finds that a 70 percent disability rating is warranted for the initial rating period on appeal prior to October 9, 2012.  However, the criteria for a disability rating in excess of 70 percent for the service-connected PTSD have not been met for any part of the initial rating period on appeal.  

Throughout the initial rating period on appeal, the Veteran's PTSD has been productive of, at most, significant, but not total, occupational and social impairment with deficiencies in most areas due to symptoms no higher than that represented by the 70 percent criteria, including: irritability and anger without violent episodes, daily depressed mood, anxiety, nightmares, intrusive thoughts, sleep impairment, social isolation, loneliness, low self-esteem, inability to trust others, difficulties with motivation and concentration, hypervigilance, and suicidal ideation without plan or intent.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the highest 100 percent evaluation under DC 9411.  38 C.F.R. § 4.130. 

For example, reviewing the evidence relevant to the rating period on appeal, VA treatment notes and examination reports and private treatment records from 2009 to the present consistently describe the Veteran as being fully alert and oriented, well-groomed, with normal speech, logical thought processes, and ability to control impulses, no delusions, hallucinations, or obsessional rituals, and no homicidal ideations.  He has consistently reported irritability and anger without violent episodes, daily depressed mood, anxiety, nightmares, intrusive thoughts, sleep impairment, social isolation, loneliness, low self-esteem, inability to trust others, difficulties with motivation and concentration, hypervigilance, and suicidal ideation without plan or intent.  He has lived by himself throughout the rating period on appeal.  His thought processes have been logical goal-directed, and judgment and insight have been described as fair.  He has consistently been engaged in church activities and has reported having friends through both his church and various support groups (see, for example, VA treatment notes from February 24, 2009, April 23, 2009, July 16, 2009, August 13, 2009, October 5, 2009, July 6, 2012, July 14, 2012, August 2, 2012, September 10, 2012, and March 21, 2013; VA examination reports dated April 20, 2011, November 29, 2012, and January 3, 2014; Vet Center records dated January 7, 2013; April 16, 2013; April 17, 2013; April 24, 2013; and August 7, 2013; Initial Psychiatric Evaluation by Dr. M. dated March 27, 2013; Virtual VA, CAPRI entry 1/5/15, Psychiatry Attending Notes dated December 17, 2014,  p. 25; September 15, 2014, p. 42; July 8, 2014, p. 113; June 6, 2014, p. 134; Psychology Notes dated October 17, 2013, p. 231; October 3, 2013, p. 249; September 19, 2013, p. 264; September 12, 2013, p. 266; September 5, 2013, p. 269).

The Board acknowledges that there is significant evidence against the grant of a 70 percent disability rating for the initial rating period prior to October 9, 2012.  For instance, the April 2011 VA examiner found that the Veteran's PTSD symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or symptoms controlled by medication, commensurate with a 10 percent disability rating.  However, in the same report, the VA examiner noted multiple symptoms that fall within the 30, 50, and 70 percent rating categories - including depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, suicidal ideation, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships - yet the examiner did not explain how the presence of these symptoms did not cause a greater level of occupational and social impairment.  In addition, the 2011 VA examiner specifically stated that the Veteran's PTSD and depressive symptoms were moderate in severity, and he assigned a corresponding GAF score of 60, reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), which seems to be inconsistent with his assessment of occupational and social impairment.  Finally, the examiner noted that the Veteran's only social contacts were through his AA meetings, and stated that his history of being leery of other people would cause social impairment.  Thus, the examiner's conclusion regarding the overall level of occupational and social impairment is not supported by the rest of his report.  

In addition, the Board notes that the VA treatment records relevant to the rating period prior to October 9, 2012 also reflect a level of occupational and social impairment that is commensurate with the currently assigned 70 percent disability rating.  For instance, in February 2009, he was diagnosed with major recurrent depression, moderate in severity, and assigned a GAF score of 50, reflecting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In April 2009, a Beck Depression Inventory indicated a moderately-severe level of depressive symptoms, and he was assigned a GAF score of 55, reflecting moderate symptoms.          

Resolving reasonable doubt in the Veteran's favor, the Board finds that, despite the evidence weighing against a grant of a 70 percent disability rating, the evidence relevant to the period prior to October 9, 2012 is at least in equipoise as to whether the Veteran had occupational and social impairment with deficiencies in most areas.  

As noted above, however, the weight of the evidence is against the assignment of a 100 percent disability rating for the entire initial rating period on appeal.  In addition to the evidence weighing against the grant of a 70 percent rating discussed above which also weighs against the grant of a 100 percent disability rating, the descriptions of the Veteran's PTSD symptoms and level of social and occupational impairment weigh against a grant of a disability rating in excess of 70 percent.  Indeed, while his treatment and examination reports indicate that his PTSD symptoms including lack of trust, social avoidance, and hyperarousal symptoms contribute to his social impairment, the Veteran also consistently reports interaction with friends from both church and his support groups.  For instance, at the January 2014 VA examination, he stated that he had developed friendships with people at his church who he saw outside of that setting, and that he enjoyed getting together with his friends at coffee shops for conversation and socialization.  This weighs against a finding of total social impairment.  

Moreover,  the 2012 and 2014 VA examiner (the same psychologist conducted both examinations) found that his PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, weighing against a finding of total occupational and social impairment.  Indeed, such a level of occupational and social impairment is generally commensurate with a 30 percent disability rating.  

The 2012 and 2014 VA examiner expounded on the level of occupational and social impairment in his 2014 report, stating that the Veteran's PTSD symptoms including lack of trust, social avoidance, and hyperarousal symptoms particularly impact his social impairment.  However, he pointed to the Veteran's continued friendships with people at church and at support groups, with whom he met with outside of formal settings.  He further stated that the Veteran was less impaired occupationally from his PTSD symptoms, but that his depressive symptoms of uneven motivation and energy and low self-esteem tended to have a moderate impact on his occupational impairment, as he perceives himself as being unable to function as well as he used to.  Thus, the 2011 VA examination report, discussed above, and the 2012 and 2014 VA examination reports weigh against the assignment of a 100 percent disability rating.    

In addition to the above, the Board has reviewed the GAF scores assigned throughout the rating period on appeal, which range from 40 to 65, with the most commonly assigned score being 60.  At worst, the GAF score of 40 assigned on a single occasion by a VA counselor in February 2010 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  In addition, the GAF score of 42 assigned on a single occasion in March 2013 by Dr. M. has indicated the presence of serious symptoms.  The Board finds that both of these scores are commensurate in this case with the currently assigned 70 percent disability rating.  While the GAF score of 40 can, at times, indicate more serious impairment, the symptoms indicating such a degree of impairment (e.g., illogical speech, impairment in reality testing) are not present in this case at any time during the initial rating period on appeal.  Moreover, the most common GAF score of 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The scores in this range, in addition to the single GAF score of 65 assigned in October 2013 reflecting only mild symptoms, provide highly probative evidence against the assignment of a 100 percent disability rating.    

The Board acknowledges that the Veteran was awarded Social Security Disability (SSD) benefits effective from June 25, 2008; however, that award was based on primary and secondary diagnoses of non-service-connected orthopedic disorders. 

The Board also acknowledges the Veteran's contention that he has several symptoms listed in the criteria for a 100 percent disability rating.  He did not specify what these symptoms were, and the Board is unable to identify the presence of any symptoms in the 100 percent rating category in the evidence of record.  While the Veteran has experienced suicidal ideation, there is no indication that he has been in persistent danger of hurting himself.  Moreover, there is no indication of gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation, or memory loss for names of close relatives, own occupation, or own name.  Moreover, it is the level of social and occupational impairment - not the presence of individual symptoms - that is the key determination in deciding whether a 100 percent disability rating is warranted.  In this case, for the reasons described above, it is not.     

Finally, the Board acknowledges an October 2013 letter from a private physician, Dr. N., who treated the Veteran for various non-psychological medical disorders.  In the letter, she notes that the Veteran was being seen at VA for his PTSD, and states that "it is my understanding that his PTSD impedes him from critical thinking which further prevents him from acquiring and keeping gainful employment."  The Board finds that this letter does not warrant a grant of a 100 percent rating.  Namely, Dr. N. indicated that she has never treated the Veteran for his PTSD, so her opinion as to the level of impairment imposed by his PTSD symptoms carries little, if any, probative value.  Moreover, her statement simply reiterates the other evidence of record indicating that he would, indeed, experience significant occupational impairment due to his PTSD symptoms, and this is reflected in the currently assigned 70 percent disability rating.   

In sum, the lay and medical evidence of record relevant to the initial rating period prior to October 9, 2012, is in relative equipoise as to whether the Veteran's PTSD symptoms produced occupational and social impairment with deficiencies in most areas.  However, the evidence weighs against a grant of a 100 percent disability rating for the entire initial rating period on appeal.  Review of the evidence shows that throughout the rating period on appeal, the Veteran's PTSD maintained a level of severity adequately represented by the 70 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused total occupational and social impairment.    

It is important for the Veteran to understand that a 70 percent evaluation indicates a significant impact on the Veteran's occupational and social functioning.  Such a disability evaluation by VA recognizes the Veteran's problems with due to his PTSD symptoms, indicating generally a 70 percent reduction in the Veteran's ability to function occupationally and socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the highest level under the rating criteria at any time during the initial rating period.  For reasons cited above, they do not, for any part of the initial rating period on appeal.

Based upon the foregoing, the Board finds that the criteria for a 70 percent disability rating have been met for the initial rating period prior to October 9, 2012, but that the criteria for a disability rating in excess of 70 percent for the Veteran's PTSD have not been met for any part of the initial rating period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a disability rating in excess of 70 percent for the entire rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of October 2010 and October 2012 letters.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

As discussed above, a VA examination and opinion was obtained in December 2014 with regard to the question of whether the Veteran ever had ischemic heart disease.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2014 VA opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a thorough physical examination and interview of the Veteran.  The VA opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the ischemic heart disease claim has been met.  38 C.F.R. § 3.159(c)(4).  The December 2014 VA examination also satisfies the Board's October 2014 remand directives.  

The Veteran has also been afforded an adequate examination on the increased rating issue decided herein.  As noted above, VA provided the Veteran with examinations in April 2011, November 2012, and January 2014.  The Veteran's history was taken, and complete mental health examinations were conducted.  The examiner's conclusions are adequately supported by the report and citations to the record.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of a higher initial rating for PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for ischemic heart disease is denied.  

A 70 percent disability rating for service-connected posttraumatic stress disorder, but no higher, is granted for the initial rating period prior to October 9, 2012.

A disability rating in excess of 70 percent for posttraumatic stress disorder is denied for the initial rating period from October 9, 2012.  


REMAND

The Veteran was afforded a VA examination in December 2014 with regard to his hypertension claim.  The examiner opined that the Veteran's hypertension was at least as likely as not caused or aggravated by his service-connected PTSD based on clinical literature.  However, the examiner stated he was unable to ascertain a pre-aggravation baseline of the hypertension as he stated that documentation of pre- and post-aggravation hypertension levels were not available.  

Review of the record reveals extensive documentation of the Veteran's blood pressure readings through the years.  In April 1997 and January 1998, he was diagnosed with borderline hypertension.  The record also includes, but is not limited to, the following blood pressure readings: 148/90 on 3/22/02; 138/88 on 6/20/02; 120/90 on 11/18/02; 122/68 on 2/18/03; 116/72 on 4/4/05; 128/74 on 5/5/05; 144/90 on 3/22/06; 178/101 on 4/25/07; 156/91 on 5/2/07; 102/64 on 5/9/07; 136/86 on 6/14/07; 141/74 on 6/19/07; 130/76 on 3/7/08; 136/77 on 9/24/08; 138/82 on 6/11/09; 144/68 on 6/29/09; 134/68 in standing position, 132/70 in sitting position, and 130/72 in lying position on 10/6/09; 122/71 on 5/4/10; 107/68 on 8/18/10; 127/80 on 10/4/10; 123/69 on 10/26/10; 125/73 on 1/15/11; 136/90 on 1/21/11; and 148/72 on 3/27/13.  

Given the above information as well as the other medical evidence of record, the Board finds that the case should be sent back to the December 2014 VA examiner, if available, for an addendum opinion as to whether a pre-aggravation baseline of hypertension can be ascertained based on the evidence of record.  If there is not sufficient information to determine a baseline, the examiner should explain why that is so, and identify any additional information that would assist him in determining the pre-aggravation baseline.  

In addition, the Board finds that the TDIU claim is inextricably intertwined with the service connection claim, as the grant of service connection for an additional disability or disabilities could result in eligibility for a TDIU. 

Accordingly, the issues of entitlement to service connection for hypertension and to a TDIU are REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who conducted the December 2014 hypertension examination, if available, or, if he is not available, from an appropriate medical professional, to identify the baseline level of severity of the hypertension before the onset of aggravation by the service-connected PTSD.  If the examiner determines that an examination is necessary, such examination shall be procured.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner should use the above cited medical evidence of record as well as any other medical evidence deemed helpful in identifying a pre-aggravation baseline of hypertension.  If the examiner is unable to identify the pre-aggravation baseline, he or she should explain why this is so and identify any additional information that would assist him or her in determining the pre-aggravation baseline.   

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  When the development requested has been completed, the issues of entitlement to service connection for hypertension and to a TDIU should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.         

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


